Citation Nr: 1811955	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include the question of whether new and material evidence has been received to reopen the claim.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from May 1981 to September 1981 and from November 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which found that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.

In August 2017, a videoconference hearing was held before the undersigned; a transcript is of record.


FINDINGS OF FACT

1. A final March 2007 rating decision denied service connection for PTSD based on a finding that the Veteran did not have a verified in-service stressor.

2. Evidence received since the March 2007 rating decision includes the Veteran's statements and testimony regarding an in-service personal assault; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3. Resolving reasonable doubt in the Veteran's favor, PTSD is related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.1100 (2017).

2. Service connection for PTSD is warranted.  38 U.S.C. §§ 1131, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for PTSD was denied in March 2007 on the basis that the evidence of record failed to show a verified in-service stressor or a relationship to service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.1103 (2017).  Prior unappealed decisions of the Board and the RO are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.200 20.1100, 20.1103, 20.1104 (2017).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the December 2015 claim to reopen the previously-denied claim for service connection for PTSD, the Veteran submitted numerous statements in support of her contention that she experienced personal assault in the form of military sexual trauma during service.  She also provided testimony at a Board hearing.  She was afforded a VA examination for her claim, and her medical records were associated with her claims file.  As this evidence was submitted and acquired after the last final March 2007 rating decision and relates to the lacking element of a relationship to service in the form of an in-service stressor, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for PTSD is reopened.

Moreover, for the reasons discussed below, the Board finds service connection for PTSD is warranted.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).

It is important to note that for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) expressly held in Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011), that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

Here, the Veteran contends she has PTSD due to military sexual trauma that triggered memories of childhood trauma.  See, e.g., January 2007 Veteran's Statement.  The Board finds that the Veteran's written statements and hearing testimony are credible supporting evidence that the claimed in-service stressor occurred.

In a September 2012 VA medical opinion, the examiner found that the Veteran's symptoms, consistent with diagnoses of PTSD and major depressive disorder secondary to PTSD, were current manifestations of symptoms of anxiety and mood disorder that began in adolescence due to chronic emotional and physical abuse.  The examiner noted that the Veteran reported the symptoms were globally under control when she completed boot camp, but that disrespect and sexual harassment by her superior officers caused her to redevelop the symptoms during and since service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for PTSD.  In summary, the Veteran carries a diagnosis of PTSD, and the Board finds credible her report of personal assault during service.  As to the remaining element, the only evidence of record is the September 2012 VA medical opinion that supports a finding that PTSD is related to service.  As such, the Board grants the benefits sought.


ORDER

Service connection for PTSD is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


